Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

The following is an examiner’s statement of reasons for allowance:  
We are not aware of any Prior Art Magnetic Plate Toy, which includes a plurality of magnets, including a first magnet having a length and width; a polygonal plate with a plurality of accommodation portions for the magnets; the first magnet received in an accommodation portion, and movable along a side wall, and rotatable about a first axis along the length of the magnet, and about a second axis along the thickness of the plate; the accommodation portion includes a first end portion and a second end portion; the width of the first end portion is equal to or greater than the width of the first magnet; the width of the first end portion is less than the length of the first magnet; and the width of the accommodation space in a direction orthogonal to the side wall is greater than the width of the first end portion, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.







/JOHN A RICCI/Primary Examiner, Art Unit 3711